Name: 2001/12/EC: Council Decision of 19 December 2000 amending Decision 90/424/EEC on expenditure in the veterinary field
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural activity;  accounting;  agricultural policy
 Date Published: 2001-01-06

 Avis juridique important|32001D00122001/12/EC: Council Decision of 19 December 2000 amending Decision 90/424/EEC on expenditure in the veterinary field Official Journal L 003 , 06/01/2001 P. 0027 - 0027Council Decisionof 19 December 2000amending Decision 90/424/EEC on expenditure in the veterinary field(2001/12/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty instituting the European Community and in particular Article 37 thereof,Having regard to the Commission proposal,Having regard to the opinion of the European Parliament(1),Having regard to the opinion of the Economic and Social Committee(2),Whereas:(1) Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(3) provides that the specific veterinary actions defined in Decision 90/424/EEC(4) would be financed as from 1 January 2000 by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) in order to achieve the objectives set out in Article 33(1) of the Treaty.(2) It is appropriate to specify what arrangement is to be applied to the management by the Community on the expenditure in question.(3) It is appropriate that the Commission should manage this expenditure directly, in view of its nature.(4) Decision 90/424/EEC should therefore be amended accordingly,HAS ADOPTED THIS DECISION:Article 1The following Article shall be inserted in Decision 90/424/EEC:"Article 40aExpenditure subject to funding under the terms of this Decision shall be managed directly by the Commission in accordance with the second paragraph of Article 98 of the Financial Regulation of 21 December 1977(5)."Article 2This Decision is addressed to the Member States.Done at Brussels, 19 December 2000.For the CouncilThe PresidentJ. Glavany(1) Opinion delivered on 16.12.2000 (not yet published in the Official Journal).(2) Opinion delivered on 30.11.2000 (not yet published in the Official Journal).(3) OJ L 160, 26.6.1999, p. 103.(4) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 1258/1999.(5) OJ L 356, 31.12.1977, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 1150/2000 (OJ L 130, 31.5.2000, p. 1).